Citation Nr: 1310090	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  07-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of a left groin injury.

2.  Entitlement to service connection for residuals of an upper thigh injury.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the above claims.

The Veteran presented testimony before the undersigned Veterans Law Judge in March 2010.  A transcript of the hearing is of record.

This case was previously before the Board in October 2010 and August 2012, at which time the Board remanded the above claims for further additional development.  The case has returned to the Board and is again ready for appellate action.  

The Board notes that the previous remands also addressed claims for entitlement to service connection for bilateral knee conditions and a lumbar spine disorder.  Both of these claims were granted in a January 2013 rating decision by the Oakland RO.  As such, these claims are no longer on appeal.

As noted in the previous, August 2012 remand, in statements dated in October 2010 and March 2011, the Veteran indicated that he is claiming service connection for conditions of the hips and ankles. Thus, the issues of entitlement to service connection for conditions of the hips and ankles have been raised by the record, but have still not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them and they are again referred to the AOJ for appropriate action.


FINDING OF FACT

In July 2012, prior to promulgation of a decision in the appeal, the Veteran indicated in a signed statement that he would like to withdraw the appeal as to the issues of entitlement to service connection for residuals of a left groin injury and residuals of an upper thigh injury.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issues of entitlement to service connection for residuals of a left groin injury and residuals of an upper thigh injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran indicated in signed statement, dated July 2012, that he wanted to withdraw the issues of entitlement to service connection for residuals of a left groin injury and residuals of an upper thigh injury.  The Board notes that the Veteran's statement was initially sent to the Oakland, California, RO, in July 2012, but was then transferred to the Appeals Management Center (AMC) in February 2013.  The Board further notes that the withdrawal was in writing and therefore has been accepted as a withdrawal of the issues of entitlement to service connection for residuals of a left groin injury and residuals of an upper thigh injury, currently on appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, the Veteran has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration as to the issues specified herein.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of entitlement to service connection for residuals of a left groin injury and residuals of an upper thigh injury, and the appeal is dismissed.


ORDER

The appeal regarding the Veteran's claims for entitlement to service connection for residuals of a left groin injury and residuals of an upper thigh injury is dismissed.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


